DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 1A-19C fail to comply with 37 CFR 1.84(l) & (m). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitations "the housing" in lines 2 and 3.  Claim 9 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for these 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes (WO0010670A1).  Hayes discloses a stackable toy vehicle track (Fig. 1) and method of assembling the track by having a plurality of track assemblies (12, 13) each with a base defining a track portion (23, 25), a frame (33 & 24, 35 & 26) that extends upward from and over the track portion (Fig. 2), a first engagement member disposed at a bottom of the base and formed as a cylindrical protrusion having a sidewall with at least one finger (62, 65) defined by a plurality of gaps in the protrusion sidewall and a tooth (63, 66) extending laterally from the at least one finger and a first receiving member in the form of a recess (52, 54) with a sidewall having a groove (53, 55) configured to receive the tooth of the first engagement member protrusion (Figs. 1 & 2).  A respective first engagement member of a first assembly (13) is received within a respective first receiving member of a second assembly (12) to vertically stack the track assemblies in a removable coupling that also removable couples track members (43,44) of the first assembly to track members (41, 42) of the second assembly to form a pathway for a toy vehicle (Figs. 1 & 2, page 6 line 24 – page 8 line 22).  The base (23) .
Claim(s) 1, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyster (6273778).  Kyster discloses a stackable toy vehicle track assembly (40) having a lower base portion configured with a track portion (30) that extends in a first direction and includes a first engagement member in the form of a recess disposed at a bottom of the base (column 2 lines 57-61), a frame formed by a plurality of walls such that a first wall extends upwardly from at least a first corner on a first side of the base, a top wall extends laterally over the track portion and includes a first receiving member (41) and a second wall extends downwardly to at least a second corner on a second opposite side of the base that is diagonal to the first corner to permit vertical stacking with other assemblies (Fig. 1, column 2 line 50 – column 3 line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes as applied above and further in view of Kosmo (2015/0367247).  Hayes discloses the basic inventive concept with the exception of including second engagement and receiving members in the forms of tab and slots for enabling lateral connection of track assemblies.  Kosmo discloses tiered track assemblies (Fig. 18) that .  
Claims 1, 3, 5, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyster as applied above and further in view of Sorensen (7648407).  Kyster discloses the basic inventive concept with the exception of including second engagement and receiving members in the forms of tab and slots for enabling lateral connection of track assemblies.  Sorensen discloses connecting elements configured with both vertical and lateral connectors wherein the lateral connectors include second engagement and receiving members on lateral sides of the elements in the form of an adjacent first tab (17) and slot (16) on a first lateral side of the base and an adjacent second tab (25) and slot (22) on a second opposite lateral side to the first and which is oppositely aligned as compared to the first tab and slot (Fig. 2) for laterally connecting adjacent assemblies in a like orientation (Fig. 5).  It would have been obvious to one of ordinary skill in the art to configure Kyster to further include lateral connectors as taught by Sorensen for the predictable result of enabling more elaborate constructions that provide more versatility and variety in the created constructions to enhance play value.  The combination creates a device in which the engagement and receiving members and the tabs and slots all provide connection points around the first direction.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes and Kosmo as applied for claim 6 above.  Hayes and Kosmo disclose the basic inventive concept with the exception of the base having an upward extension that receives the second engagement and receiving members as well as one end of the frame.  It would have been an obvious matter of design choice to configure an upward extension for the base that includes connection structures and connects to the frame since such a modification would have involved a mere change in shape and configuration of the base and changes in shape have been held to be obvious absent persuasive evidence that the claimed configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes as applied above for claims 8 and 10 and further in view of Jichi (2017/0144081).  Hayes discloses the basic inventive concept with the exception of the protrusion sidewall extending obliquely and the recess being tapered to conform with the protrusion sidewall. Jichi discloses a connection member that uses a tapered recess and an oblique protrusion sidewall configured to define fingers for connecting elements together (Figs. 7A-D).  It would have been obvious to one of ordinary skill in the art to modify the recess and protrusion sidewall of Hayes to include oblique and tapered configurations as taught by Jichi for the predictable result of enabling interconnection between components in a secure manner and furthermore since changes in shape have been held to be an obvious matter of design choice.  See  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes as applied for claim 1 above and further in view of Ostendorff (6241573).  Hayes discloses the basic inventive concept with the exception of having a booster wheel assembly.  Ostendorff discloses a tiered vehicle track portion that is configured with a rotatable booster wheel assembly (20) on a base thereof that overlaps a portion of a track portion for imparting motion to a toy vehicle (Fig. 1).  It would have been obvious to one of ordinary skill in the art from the teaching of Ostendorff to include a booster wheel assembly with a tiered toy vehicle pathway for the predictable result of enabling automated movement of a vehicle on the assembly to provide enhanced appeal for a user.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art also failed to disclose the stackable toy vehicle assembly of claim 1 and further wherein the first receiving member and the track portion each comprise laterally extending track tabs configured to engage with one or more track members. The design is critical for enabling more versatile track configurations using the assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711